MEMORANDUM **
Tihomir T. Todorov (Todorov), a native and citizen of Bulgaria, petitions for review of the decision of the Board of Immigration Appeals summarily affirming the denial by an Immigration Judge (IJ) of his claim for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the determination unless the evidence compels a contrary result. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition for review.
Todorov claims he is eligible for asylum based on past persecution and a well-founded fear of future persecution in Bulgaria for his political opinions. Todorov’s *540original asylum application, prepared by a Bulgarian non-lawyer shortly after Todorov arrived in this country, contained an untrue statement that Todorov was a Protestant Christian and that he and his family had also experienced problems because of their religion. Todorov, who is not fluent in English, was informed by the asylum preparer about the contents of the asylum application just before his interview with an asylum officer. The asylum officer did not ask Todorov any questions about his religion during his interview. Thereafter, Todorov, with the assistance of counsel, filed a correction to this statement in his asylum application before his asylum hearing, and was forthcoming in his testimony about his actual religion.
The IJ based the adverse credibility determination on the fact that Todorov was aware that the information about his religion was not true, yet Todorov made the informed decision to leave the application unchanged before his interview. The IJ found that Todorov’s credibility was severely compromised because he “left intentionally false information in the declaration.” The IJ concluded that Todorov failed to meet the burden of proof to establish eligibility for asylum.
Although reasonable minds may differ as to the relative weight of an initial false statement which is later corrected by the asylum applicant before his hearing, we must uphold the IJ’s adverse credibility determination if the IJ states a legitimate basis to question the petitioner’s credibility and offers a specific reason for any stated belief. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001). Because the IJ gave such a reason, we cannot say that the evidence compels a contrary result. See id.
PETITION FOR REVIEW DENIED.
POLLAK, Senior District Judge, dissenting.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.